EXHIBIT 10.1






WAIVER AGREEMENT
THIS WAIVER AGREEMENT (this “Agreement”) dated as of 20th  July, 2009, by and
Universal Travel Group, a Nevada corporation, with headquarters located at
Shennan Road, Hualian Center, Room 301-309, Shenzhen, the People’s Republic of
China (the “ Company ”), and the investors listed on the Schedule of Buyers in
the Securities Purchase Agreement (each, a “ Buyer ” and collectively, the “
Buyers ”).




BACKGROUND
A.          In connection with the Securities Purchase Agreement by and among
the parties hereto of August 28, 2008 (the “ Securities Purchase Agreement ”),
the Company has agreed, upon the terms and subject to the conditions of the
Securities Purchase Agreement, to issue and sell to each Buyer (i) shares (the “
Common Shares ”) of the Company's common stock, par value $0.001 per share (the
“ Common Stock ”), and (ii) warrants (the “ Warrants ”) which will be
exercisable to purchase shares of Common Stock (as exercised, the “ Warrant
Shares ”) in accordance with the terms of the Warrants.


B.          In accordance with the terms of the Securities Purchase Agreement,
the Company had agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the “ 1933 Act ”), and applicable
state securities laws and pursuant thereto had entered into a Registration
Rights Agreement on August 28, 2008 (the “Registration Rights Agreement”).


C.          In consultation with the Buyers, the Company did not file the
registration statement on Form S-1to register the Registrable Securities
pursuant to Section 2 of the Registration Statement and in connection therewith,
the Company has asked the Buyers and Buyers are agreeable to waiving  their
rights to any damages that may or have accrued to the Buyers as a result of such
non-registration as of the date hereof.


NOW, THEREFORE,  in consideration of the premises,  the parties hereto agree as
follows:
1.  
Definitions.  Unless other wise defined, all the terms used herein shall have
the same meaning as in the Securities Purchase Agreement and the Registration
Rights Agreement.

 
2.  
Waiver. Subject to the terms and conditions  hereof, the Buyers hereby,
irrevocably and unconditionally agree with the Company to waive their rights to
any damages and liabilities arising out of the non-registration of the
Registrable Securities pursuant to the Registration Rights Agreement, in
particular to Section 2 of the said agreement as of the date hereof. The
foregoing waiver is not and shall not be construed as an amendment, waiver or
modification of the Registration Rights Agreement except as expressly provided
herein.

 
3.  
No  Waiver;  Other  Defaults .  Nothing contained  in this
Waiver  Agreement  shall be construed  or  interpreted  or is intended as a
waiver of or  limitation  on any  other rights,  powers,  privileges  or
remedies that the Buyers have or may have  under the  Registration Rights
Agreement.

 
4.  
Counterparts.  This Waiver  Agreement  may be executed by the
parties  hereto  in any  number  of  separate  counterparts,  and  all  of  said
counterparts  taken  together  shall be  deemed to  constitute  one and the same
instrument.

 
5.  
Governing Law. All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by the internal laws of
the State of New York, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York.  Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by
law.  If any provision of this Agreement shall be invalid or unenforceable in
any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.  The Company hereby appoints Sichenzia Ross
Friedman Ference LLP with offices at 61 Broadway, 32nd Floor, New York, NY
10006, as its agent for service of process in New York.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 
6.  
Releases. The Buyers further  release the Company and their  direct and indirect
stockholders and other affiliates, officers,
employees,   directors  and  agents  (“Releasees”) from any and all  claims,
demands, liabilities, responsibilities,  disputes, causes of action (whether at
law or in equity) and  obligations of every nature  whatsoever,  whether
liquidated or unliquidated, known or unknown, matured or unmatured,   fixed or
contingent  (collectively,  the "Claims") that the Buyers may have against
them,  arising from or relating to any  actions or  inactions  of  Releasees  on
or prior to the date  hereof  with  respect  to the Registration Rights
Agreement.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Waiver Agreement to be duly executed as of the date first
written above.



  COMPANY:           UNIVERSAL TRAVEL GROUP                 By:
/s/ Jiangping Jiang
     
Name: Jiangping Jiang
Title:   Chief Executive Officer
 

 
 

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Waiver Agreement to be duly executed as of the date first
written above.
 



 
BUYER:
          ACCESS AMERICA FUND, LP                 By:
/s/ Christopher Efird
     
Name: Christopher Efird
Title: President
 

 
 

 
BUYER:
          CHINAMERICA FUND LP                 By:
/s/ Beau Johnson
     
Name: Beau Johnson
Title: Managing  Partner
 

 
 

 
BUYER:
          POPE INVESTMENT II LLC                 By:
/s/ William P. Wells
     
Name:  William P. Wells
Title: President, Pope Asset Management
 

 
 

 
BUYER:
          HELLER CAPITAL INVESTMENTS, LLC                 By:
/s/ Ronald I. Heller
     
Name: Ronald I. Heller
Title: CIO
 

 

--------------------------------------------------------------------------------


 
 
 

 
BUYER:
          CGM as C/F RONALD I. HELLER IRA                 By:
/s/ Ronald I. Heller
     
Name: Ronald I. Heller
Title:
 

 
 

 
BUYER:
          INVESTMENT HUNTER, LLC                 By:
/s/ Gary C. Evans
     
Name: Gary C. Evans
Title: Manager
 

 
 

--------------------------------------------------------------------------------


 
 
 

 
BUYER:
          MARED INVESTMENTS                 By:
/s/ Edward R. Rashid
     
Name: Edward R. Rashid
Title: President
 

 
 

 
BUYER:
          HIGH CAPITAL FUNDING, LLC                 By:
/s/ Daniel A. Rappaport
     
Name: Daniel A. Rappaport
Title:
 

 
           
 
 

 
BUYER:
          MERRILL LYNCH, PIERCE, FENNER & SMITH, FBO BEAU L. JOHNSON            
  By:
/s/ Beau Johnson
     
Name: Beau Johnson
Title:
 

 
           
